UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

SANDRA DESTEFANO,

                       Plaintiff,                  6:17-cv-06651(MAT)
          -vs-                                     DECISION AND ORDER

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                  Defendant.
____________________________________


                                 INTRODUCTION

      Sandra Destefano (“Plaintiff”), represented by counsel, brings

this action under Title XVI of the Social Security Act (“the Act”),

seeking review of the final decision of Nancy A. Berryhill, Acting

Commissioner      of    Social      Security     (“the    Commissioner”       or

“Defendant”),      denying her application for supplemental security

income (“SSI”). The Court has jurisdiction over the matter pursuant

to 42 U.S.C. §§ 405(g) and 1383(c)(3). Presently before the Court

are the parties’ competing motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. For

the   reasons    set   forth   below,   the    Commissioner’s     decision    is

affirmed.     Accordingly,       Plaintiff’s     motion    is    denied,     and

Defendant’s motion is granted.

                           PROCEDURAL BACKGROUND

      On February 24, 2012, Plaintiff protectively filed for SSI,

alleging disability beginning December 26, 2011. (T.164-71).1 The


      1

      Citations to “T.” in parentheses refer to pages in the certified transcript
of the administrative record.
claim was initially denied on April 27, 2012, and Plaintiff timely

requested a hearing. (T.83). A video hearing was conducted on

September 3, 2013, by Administrative Law Judge Susan Wakshul.

(T.31-64). Plaintiff was represented by her attorney and testified.

A vocational expert testified by phone. ALJ Wakshul issued an

unfavorable decision on October 25, 2013. (T.14-30). The Appeals

Council denied Plaintiff’s request for review on February 19, 2015,

making     ALJ    Wakshul's    decision       the    final    decision       of   the

Commissioner. (T. 1-6).

     On    April     17,    2015,   Plaintiff       filed    an   appeal     of   the

Commissioner’s decision in this Court. The parties stipulated to

remanding the case for further proceedings and, on March 2, 2016,

an order to that effect was filed by the Court (Payson, M.J.).

(T. 726-54). On April 13, 2016, the Appeals Council issued an order

vacating    ALJ    Wakshul’s    decision      and   directing     her   to    obtain

additional       evidence   concerning       Plaintiff’s      impairments;        give

further consideration to Plaintiff’s residual functional capacity

(“RFC”) during the entire period at issue; and, if warranted,

obtain vocational expert testimony.

     The matter was reassigned to Administrative Law Judge Connor

O’Brien (“the ALJ”), who conducted a hearing on September 12, 2016,

in Rochester, New York. Plaintiff appeared with her attorney and

testified. Dawn Blythe, an impartial vocational expert (“the VE”)

also testified.




                                       -2-
     The ALJ issued a partially favorable decision on July 5, 2017,

finding that Plaintiff was disabled as of May 9, 2014. (T.543-67).

Applying     the    five-step      sequential       evaluation,    20    C.F.R.

§ 416.920(a), the ALJ found at step one that Plaintiff had not

engaged in substantial gainful activity since the alleged onset

date.   At   step   two,   the   ALJ   found    Plaintiff   had    the   severe

impairments of degenerative disc disease in lumbar spine and

cervical spine, and myofascial pain. (T.623). At step three, the

ALJ found that Plaintiff does not have an impairment or combination

of impairments that meets or medically equals the severity of any

listed impairment.

     Before proceeding to step four, the ALJ found that prior to

May 9, 2014, Plaintiff had the RFC to perform a range light work as

defined in 20 C.F.R. § 416.967(b) with certain restrictions,

including    that    she   could    only     lift    and   carry   10    pounds

occasionally; could only sit, stand, and/or walk for four hours

each, sitting for only one hour at a time and walking for only two

hours at a time, after which she needed to change position for at

least five minutes; could only occasionally stoop, kneel, and

crawl; could only occasionally reach overhead bilaterally and push

and pull at the sedentary level; could frequently, as opposed to

constantly, reach in other directions with her right dominant arm

and only occasionally with her left arm; and would require up to

three additional, short, less than five minutes, unscheduled breaks

beyond normal scheduled breaks.


                                       -3-
      At step four, the ALJ determined that Plaintiff was unable to

perform any of her past relevant work as a home attendant, a child

monitor or a personal attendant. At step five, the ALJ found that

prior to May 9, 2014, Plaintiff could perform the requirements of

representive    occupations         such    as       order    clerk    (Dictionary    of

Occupational Titles (“DOT”) No. 209.567-014, unskilled, sedentary),

call out operator (DOT No. 237.367-014, unskilled, light), and

counter    clerk   (DOT      No.    249.366-010,        unskilled,       light),    with

185,890;    41,880;    and    437,610      positions,         respectively,    in    the

national economy. Accordingly, the ALJ entered a finding of not

disabled.

                                   SCOPE OF REVIEW

      A    district     court       may     set       aside     the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in   the   record.    See     42     U.S.C.      §    405(g)     (stating   that     the

Commissioner’s       findings       “as    to     any    fact,    if    supported    by

substantial evidence, shall be conclusive”). The reviewing court

nevertheless must scrutinize the whole record and examine evidence

that supports or detracts from both sides. Tejada v. Apfel, 167

F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The deferential


                                           -4-
standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.”         Byam v. Barnhart, 336 F.3d

172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).

                               DISCUSSION

I.   The ALJ’s Determination Regarding the Disability Onset Date


     Plaintiff’s primary challenge to the Commissioner’s decision

is that the ALJ erred in arriving at her disability onset date.

According to Plaintiff, she became disabled as of her first motor

vehicle accident on December 26, 2011. The ALJ concluded, however,

that Plaintiff’s limitations did not become disabling until after

her second motor vehicle accident on May 9, 2014, which exacerbated

her condition. In support of this contention, Plaintiff asserts two

arguments. First, Plaintiff argues that the ALJ misapplied Titles

II & XVI: Onset of Disability, Social Security Ruling (“SSR”)

83-20, 1983 WL 31249 (S.S.A. 1983). Second, Plaintiff asserts that

the ALJ erroneously weighed the opinions and RFC assessments

provided    by   treating   physician   Dr.   John   McGuire;   treating

physician’s assistant Jennifer Samuels, RPC-C (“PA Samuels”); and

independent medical examiner (“IME”) Dr. Elias Nicolas.

     A.    Misapplication of SSR 83-20

     SSR 83-20 instructs ALJs how to determine a disability onset

date in circumstances where that date needs to be inferred. SSR

83-20, 1983 WL 31249, at *1.     An SSR is “binding on all components



                                  -5-
of the Social Security Administration . . . .” Heckler v. Edwards,

465 U.S. 870, 873 n.3 (1984) (quotation omitted).

     Under SSR 83-20, to determine an appropriate onset date in a

case that involves a disability with a sudden or traumatic origin,

“onset is the day of the injury if the individual . . . is expected

to be unable to engage in substantial gainful activity (SGA) (or

gainful activity) for a continuous period of at least 12 months .

. . .” 1983 WL 31249, at *2 (citation omitted). On the other hand,

“in disabilities of nontraumatic origin, the determination of onset

involves   consideration   of   the     applicant’s   allegations,   work

history, if any, and the medical and other evidence concerning

impairment severity[,]” with “[t]he weight to be given any of the

relevant evidence depend[ent] on the individual case.” Id.

     In her brief, Plaintiff presents arguments based on the

factors applicable to determining the onset date in              a case

involving a disability of nontraumatic origin. These factors are

not relevant to a case that involves a disability of traumatic

origin. Plaintiff’s case involves two traumas—the first motor

vehicle accident in December 26, 2011, and the second motor vehicle

accident on May 9, 2014. Plaintiff’s argument regarding the proper

onset date thus is more appropriately viewed as a challenge to

ALJ’s RFC determination for the period from December 26, 2011, to

May 9, 2014, the date on which she was found disabled.




                                  -6-
     B.     RFC Unsupported by Substantial Evidence Due to Erroneous
            Weighing of Medical Opinions

            1.     Treating Physician Dr. McGuire

     On August 13, 2013, Dr. McGuire, Plaintiff’s primary care

physician, completed a disability statement. (T.526). He listed her

diagnoses as low back pain/cervicalgia and opined that she had been

disabled since January 1, 2012, and it was unknown when she would

be able to return to work. Dr. McGuire subsequently completed

disability statements in identical fashion on October 15, 2013

(T.567);   December      5,   2013   (T.576);     January   6,      2014   (T.585);

February 6, 2014 (T.592); and March 20, 2014 (T.597); and May 15,

2014 (T.607).

     At    the    time   relevant     to   this   appeal,     the      Commissioner

“recognized a ‘treating physician’ rule of deference to the views

of the physician who has engaged in the primary treatment of the

claimant.”       Green-Younger,      335   F.3d   at   106.      The    applicable

regulations advised claimants that “a treating source’s opinion on

the issue(s) of the nature and severity of your impairment(s)” will

be given “controlling weight” if the opinion is “well supported by

medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in your

case record.” 20 C.F.R. § 416.927(d)(2) (emphases added). However,

“[a] treating physician’s statement that the claimant is disabled

cannot itself be determinative.” Snell v. Apfel, 177 F.3d 128, 133

(2d Cir. 1999).


                                       -7-
     The    ALJ   first   found   that   Dr.    McGuire’s     statements   that

Plaintiff   had been      disabled   since     January   1,   2012,   were not

entitled to any particular weight. (T.625 (citations omitted)).

With regard to the remainder of the statements, the ALJ explained

that they were not supported by narrative explanation and did not

provide specific limitations. (T.625). This is generally a proper

factor for an ALJ to consider. See 20 C.F.R. § 416.927(c)(3) (“The

more a medical source presents relevant evidence to support an

opinion, particularly medical signs and laboratory findings, the

more weight we will give that opinion. The better an explanation a

source provides for an opinion, the more weight we will give that

opinion.”). However, the form appeared to be related to a Worker’s

Compensation or other insurance claim, and requested only cursory

responses from Dr. McGuire. Dr. McGuire offered nothing more than

a date upon which Plaintiff was unable to work because that is all

the form asked of him. Therefore, on the facts presented in this

case, the Court finds that it would be unfair to draw an adverse

inference against Plaintiff based on the absence of any specific

limitations in Dr. McGuire’s statements. See, e.g., Ubiles v.

Astrue, No. 11-CV-6340T MAT, 2012 WL 2572772, at *9 (W.D.N.Y. July

2, 2012) (“[I]t is unreasonable to expect a physician to make, on

his own accord, the detailed functional assessment demanded by the

Act in support of a patient seeking [disability] benefits.”).

     The    ALJ   also    found   that   Dr.    McGuire’s     contemporaneous

treatment notes did not support his opinion rendered in January of


                                     -8-
2012, as to Plaintiff’s degree of disability. The ALJ described

Dr. McGuire’s treatment note from February 10, 2012, as reflecting

improvement in Plaintiff’s condition. (T.625). The ALJ noted that

Plaintiff “reported that her upper back was feeling better, but she

continued to have pain in her left hip and groin, although she was

still in physical therapy; and objective observation revealed she

had a slow, normal gait, able to ambulate without difficulty; she

was in no acute distress, and was pleasant and interactive.” (T.625

(citation   omitted)).     However,     the   ALJ   omitted   Plaintiff’s

complaints, made at that appointment, that physical therapy was not

helping enough to ameliorate her left hip and groin pain, and she

was unable to sit for long times and needed to change positions

frequently. (T.277). Citation to this portion of one treatment note

from Dr. McGuire’s office mischaracterizes Plaintiff’s progress.

Less than a month later, on March 5, 2012, Plaintiff underwent an

MRI that revealed significantly abnormal lumbar spine findings.

(T.312-14). Despite attending physical therapy, undergoing lumbar

transforaminal epidural injections, and taking pain medication,

Plaintiff continued to have low back pain, which caused difficulty

sitting   and   staying   in   one   position.   (T.384,   408-409,   467).

Plaintiff underwent L4-L5 decompressive surgery, facetectomy, and

foraminotomies on September 26, 2012 (T.454, 497), but her lower

back and neck pain persisted. Plaintiff then treated with pain

management specialist Jennifer Gargano, M.D., undergoing multiple

rounds of trigger point injections and sacroiliac joint injections


                                     -9-
as well as continuing to take muscle relaxers and pain medication.

(T.520-23, 528-29, 532, 582, 594, 602-604).

          2.   PA Samuels

     On March 14, 2012, PA Samuels, who was part of Dr. McGuire’s

practice, completed an RFC questionnaire (T.350-54), noting that

she had treated Plaintiff since January 9, 2012, for lower back

pain and left groin pain. Plaintiff’s symptoms included lower back

pain and left hip pain aggravated by sitting, bending forward, and

lifting. PA Samuels cited to the March 5, 2012 MRI findings of disc

herniations at L4-5 and L5-S1 with spinal stenosis, as well as

clinical findings including left low back pain with back flexion

and tenderness over the left sacral sulcus. PA Samuels opined that

Plaintiff’s experience of pain and other symptoms were severe

enough to frequently (defined as “34% to 66% of an 8-hour workday”)

interfere with attention and concentration needed to perform even

simple work. She opined that Plaintiff could sit for 15 minutes at

a time; stand for 45 minutes at one time; sit for a total of less

than 2 hours in an 8-hour workday; occasionally lift and carry less

than 10 pounds; frequently look down, turn her head right or left,

look up, or hold her head in a static position; and rarely twist,

stoop (bend), crouch/squat, climb ladders, and climb stairs. She

also opined that Plaintiff required periods of walking around every

15 minutes of an 8-hour workday for 10 minutes at a time and an at-

will sit/stand/walk option, as well as 10-minute long unscheduled

breaks every 1 to 2 hours.


                               -10-
       The ALJ at one point stated that PA Samuels’ opinion was

entitled to “significant weight,” notwithstanding that she is not

an acceptable medical source under the regulations, yet ALJ twice

stated       she    was     only    according    “some   weight”      to        PA   Samuels’

opinions. (T.626). The ALJ asserted that “some aspects of the

opinion are internally inconsistent” and provided one example, when

PA Samuels stated that “the claimant is capable of performing a

high    stress        job,    but    she    also   stated      that       the    claimant’s

impairments would frequently interfere with her attention and

concentration.” (T.626). Accepting arguendo the ALJ’s conclusion

that this was an inconsistency, it does not undermine the validity

of     the    physical       limitations        contained      in    PA    Samuels’         RFC

questionnaire. The ALJ further discounted PA Samuels’ opinion

because it was provided within six months of the first motor

vehicle accident, and “treatment” did “not reflect the degree of

injury that would support the more significant limitations” based

on what amounts to the ALJ’s extremely selective parsing of the

results of Plaintiff’s January 13, 2012 imaging studies. “While the

ALJ is not obligated to ‘reconcile explicitly every conflicting

shred of medical testimony,’ [s]he cannot simply selectively choose

evidence in the record that supports his conclusions.” Gecevic v.

Sec’y    of        Health    and    Human   Servs.,      882    F.    Supp.          278,   286

(E.D.N.Y.1995) (quoting Fiorella v. Heckler, 725 F.2d 174, 176

(2d Cir. 1983)) (citations omitted). Moreover, Plaintiff’s course

of   treatment        can    hardly    be   characterized       as    conservative           or


                                            -11-
minimal. As noted above, physical therapy and pain medication were

insufficient to alleviate Plaintiff’s pain, and she proceeded to

treat with a pain management specialist and receive epidural and

trigger point injections, and eventually underwent lumbar spine

surgery when the non-surgical interventions failed. See, e.g., King

v. Colvin, No. 6:15-CV-06137(MAT), 2016 WL 1398987, at *3 (W.D.N.Y.

Apr.    11,   2016)     (finding   that    a    therapist’s         treatment    note,

“purportedly representative of a ‘steady trend of improvement,’ was

merely thirty minutes of treatment during the three-year relevant

period”).

              3.    Dr. Nicolas

       On April 26, 2013, Plaintiff underwent an independent medical

evaluation     by   Dr.   Nicolas,   who   noted       that    he    had   previously

evaluated Plaintiff on July 17, 2012, and he had documented her

history at that time, which included complaints of back pain,

findings of some degenerative changes and mild bulging disc. She

had    been   treated     with   trigger   point       injections      and   epidural

injections, and medications of gabapentin, Tramadol, ibuprofen, and

Lidoderm patches. Dr. Nicolas noted that his impression at that

time was lumbosacral strain with sciatica. He thought she had a

moderate disability. (T.497). He recommended additional injections

in the sacroiliac area and continued physical therapy and use of

Lidoderm      patches.     Dr.   Nicolas       noted    that    since      the   prior

evaluation, Plaintiff had undergone lumbar decompression surgery

which had helped somewhat, but she was still complaining of neck


                                      -12-
and lower back pain. (T.497). He noted he had an opportunity to

review      Plaintiff’s    medical    records      and    imaging    results.   On

examination, Dr. Nicolas observed that Plaintiff had painful and

limited range of motion of the lower back, and his impressions were

status post-lumbar laminectomy decompression L4-Sl and ongoing left

shoulder and neck pain. (T.498). Dr. Nicolas opined that Plaintiff

was markedly disabled and could only do a sitting job with a

5-pound lifting requirement. (T.499). He also opined that if a job

had a 5-pound lifting requirement, she could work part-time, 4 days

a   week,    for   a   maximum   of   20   hours   a     week,   pending   further

treatment. (T.499). He recommended more injection therapy and

continued pain management. (Tr. 499).

      The ALJ accorded only “some weight” to Dr. Nicolas’ opinion

because the record and his report did not support his overall

opinion that Plaintiff had a “marked” disability and he failed to

explain why he no longer believed she had a “moderate” disability.

(T.627). This rationale was based on the ALJ’s selective reading of

Dr. Nicolas’ report, which clearly notes that Plaintiff’s symptoms

had persisted since his prior examination and required her to

undergo lumbar spine surgery. (T.497). Dr. Nicolas’ observation is

consistent      with    Plaintiff’s    longitudinal        medical    record    and

indicated that he had reviewed her medical records before forming

his opinion. The Court therefore concludes that the ALJ here

improperly substituted her layperson’s opinion over that of an

acceptable medical source. See, e.g., Goldthrite v. Astrue, 535 F.


                                       -13-
Supp.2d. 329, 339 (W.D.N.Y. 2008) (“[A]n ALJ must rely on the

medical findings contained within the record and cannot make his

own diagnosis without substantial medical evidence to support his

opinion.”) (citations omitted).

     Defendant contends that ALJ gave weight to the the functional

abilities evaluation performed by occupational therapist John C.

Hartman, OTR/L (“OT Hartman”), on April 11, 2014, which allegedly

supports the pre-May 9, 2014 RFC. The ALJ accorded “weight” to OT

Hartman’s   opinion; however, the ALJ did not explain how much

“weight” was given to it, leaving that to speculation. (T.629).

Furthermore, in a very significant respect, OT Hartman’s report is

not supportive of the pre-May 9, 2014 RFC for a range of light

work, since OT Hartman stated that Plaintiff was limited to,

inter alia, performing only sedentary work and lifting up to

10 pounds. Thus, it is apparent that the ALJ did not rely on the

“other source” opinion from OT Hartman to justify the discounting

Dr. McGuire’s, PA Samuels’, and Dr. Nicolas’ opinions. See Giddings

v. Astrue, 333 F. App’x 649, 652 (2d Cir. 2009) (unpublished opn.)

(“[W]hen    a   medical     opinion   stands    uncontradicted,        ‘[a]

circumstantial critique by non-physicians, however thorough or

responsible,    must   be   overwhelmingly   compelling   in   order    to

overcome’ it.”) (quoting Burgess v. Astrue, 537 F.3d 117, 129

(2d Cir. 2008) (internal quotation marks omitted; brackets in

original; other citations omitted); further citations omitted)).




                                  -14-
II.   Remedy

      Under 42 U.S.C. § 405(g), the district court has the power to

affirm, modify, or reverse the ALJ’s decision with or without

remanding for a rehearing. As discussed above, the ALJ committed

several factual and legal errors in weighing the record evidence

and the opinions provided      by Dr. McGuire and PA Samuels, who had

treated Plaintiff; and Dr. Nicolas, who examined Plaintiff on two

occasions and reviewed her records.

      The   standard   for   directing       a   remand   for   calculation   of

benefits is met where the record persuasively demonstrates the

claimant’s disability, Parker v. Harris, 626 F.2d 225, 235 (2d Cir.

1980), and there is no reason to conclude that the additional

evidence might support the Commissioner’s claim that the claimant

is not disabled, Butts v. Barnhart, 388 F.3d 377, 385–86 (2d Cir.

2004). The record reveals that Plaintiff has already had two

administrative    hearings,     and     there     are     multiple   functional

assessments by medical sources who actually treated or examined

Plaintiff. Upon reviewing the record in its entirety, the Court

finds that had the opinions referenced above been accorded their

proper weight, a finding of disability is compelled. Accordingly,

the Court concludes that the proper remedy is to reverse the

Commissioner’s decision and remand for the calculation and payment

of benefits.




                                      -15-
                              CONCLUSION

     For   the   foregoing    reasons,    the   Court    finds    that    the

Commissioner’s decision was legally erroneous and is not supported

by substantial evidence. It therefore is reversed. Accordingly,

Defendant’s   motion   for   judgment    on   the   pleadings    is   denied,

Plaintiff’s motion for judgment on the pleadings is granted, and

the case is remanded solely for the calculation and payment of

benefits. The Clerk of Court is directed to close this case.

     SO ORDERED.

                                        S/Michael A. Telesca


                                           HON. MICHAEL A. TELESCA
                                        United States District Judge

Dated:     October 29, 2018
           Rochester, New York.




                                  -16-
